DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants have provisional elected of Group I and species of PAO dimer lubricant, claims 24 and 48-50 on August 8, 2022, and the newly added claim 51 reader on the elected invention.  Currently, claims of Group I and species of PAO dimer lubricant, claims 24 and 48-51 are under examination.
Applicants are reminded that the newly added process claims 52-70 depended on lubricant claim 24 are improper.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24 and 48-51 are rejected under 35 U.S.C. 102(a)(1) as anticipated by over Sato et al. (2008/0146469).
The instant claims are directed to a lubricant comprising C6-32 PAO dimer prepared in the presence of a specific metallocene catalyst, wherein the PAO dimer contains 96 mol% or more of vinylidene based on total moles of vinylidene, disubstituted vinylene and trisubstituted vinylene. 
In Example 1, Sato demonstrates the preparation of a decene dimer with 97% vinylidene dimer based on all of the decene dimers.  It is noted that the metallocene catalyst complex, bis(cyclopentadienyl)zirconium dichloride, in Sato’s catalyst composition is different from the metallocene catalyst complex of the instant claims.  However, it is well established metallocene catalysts are capable of providing olefin polymer with similar structures, and considering Sato’s decene dimer containing 97% vinylidene dimer, other products of (i) trisubstituted vinylene, (ii) disubstituted vinylene, or (iii)the combination of trisubstituted vinylene, disubstituted vinylene cannot be 3 mol% or more.
	Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive.
Contrary to Applicants assertion that Sato is silent as to a lubricant comprising an                         
                            α
                        
                    -olefin dimer, functionalized derivative,  or hydrogenated version thereof, such is disclosed at least in Sato’s Abstract:

    PNG
    media_image1.png
    169
    365
    media_image1.png
    Greyscale

Applicants further argue that Sato does not teach the PAO dimer comprises 96 mol% or more of vinylidene.  This again is erroneous.  As shown in the rejections over Sato in the previous Nonfinal Office Action and the revised rejections above, Sato’s Example 1 teaches the preparation of decene dimer with vinylidene of 97 mol%.  According to Applicant’s own definition of lubricant:

    PNG
    media_image2.png
    67
    365
    media_image2.png
    Greyscale

Sato’s decene dimer with vinylidene of 97 mol% is a lubricant by Applicants’ definition.  However, it is understood that the more stable hydrogenated decene dimer is the preferred lubricant in Sato as well as in chemical industry.
	Since Applicants have failed to point out any error’s in the rejections of the record, the rejections over Sato as shown above are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/           Primary Examiner, Art Unit 1763